UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORMSD SPECIALIZED DISCLOSURE REPORT Commission File No.0-15375 RADA ELECTRONIC INDUSTRIES LTD. (Exact Name of Registrant as Specified in Its Charter) Israel N/A (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 7 Giborei Israel Street, Netanya, Israel (Address of Principal Executive Offices) (Zip Code) Name and Telephone Number,Including Area Code of the Person to Contact in Connection with this Report: Shiri Lazarovich, CFO, + Check the appropriate box to indicate the rulepursuant to which this form is being filed, and provide the period to which the information in this form applies: x Rule13p-1 under the Securities Exchange Act for the reporting period from January1 to December31, 2014. Rada Electronic Industries Ltd. Section1 - Conflict Minerals Disclosure Item 1.01 Conflict Minerals Disclosure and Report A copy of Rada Electronic IndustriesLtd.’s Conflict Minerals Report is filed as Exhibit1.01 hereto and is publicly available at http://www.rada.com/ . Item 1.02 Exhibit Reference is made to Section2,Item 2.01 of this Report. Section2 - Exhibits Item 2.01 Exhibits Exhibit1.01 - Conflict Minerals Report as required by Items 1.01 and 1.02 of FormSD. 2 Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Date: May 31, 2015 Rada Electronic Industries Ltd. /s/ Zvi Alon Zvi Alon Chief Executive Officer 3
